DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 15/458001 (now US Patent No. 10,412,173).  The preliminary amendment filed 8/2/19 has been entered.  Claims 21-40 are pending.
2.	The IDS filed 8/2/19, 12/3/19 and 10/14/20 have been considered.
3.	Claims 33-40 are objected to because of the following informalities:  
A.	As per claim 33, at line 2 “system” should be --method--.
B.	All claims depending from an objected claim are also objected to for the same reasons.
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,412,173. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is anticipated by the reference patent claims(s).


A system for pairing a personal electronic device (PED) of a passenger with a seat in a vehicle and controlling a seat function for the seat, the system comprising: an on-board video system configured to be installed in a vehicle, the on-board video system comprising an on-board management system and an in-seat display system in network communication with the on-board management system; the on-board management system having a server and a vehicle wireless communication module configured to establish a wireless communication link with the PED; the in-seat display system having a video monitor installed at the seat in the vehicle; wherein the on-board video system is configured to (a) communicate a light identification associated with the seat via a pulse width modulation communication produced by modulating a backlight of the monitor, (b) receive, via the wireless communication link, pairing information from the PED including (1) a light identification code generated by the PED based on the light identification as received by an imaging device of the PED, the light identification code corresponding to the light identification, and (2) a PED identifier identifying the PED, (c) determine whether the light identification code received from the PED is valid, and (d) pair the PED to the seat and authorize the PED to control at least one passenger seat function associated with the seat when the light identification code received from the PED is determined to be valid.


A system for pairing a personal electronic device (PED) of a passenger with a seat in a vehicle and controlling a seat function for the seat, the system comprising: an on-board video system configured to be installed in a vehicle, the on-board video system comprising an on-board management system and an in-seat display system in network communication with the on-board management system; the on-board management system having a server and a vehicle wireless communication module configured to establish a wireless communication link with the PED; the in-seat display system having a video monitor installed at the seat in the vehicle; wherein the on-board video system is configured to communicate, using the monitor, a light identification associated with the seat via a pulse width modulation communication produced by modulating a backlight of the monitor, receive, via the wireless communication link, pairing information from the PED including (1) a light identification code generated by the PED based on the light identification as received by an imaging device of the PED, the light identification code corresponding to the light identification and (2) a PED identifier identifying the PED, and determine whether the light identification code received from the PED is valid; and wherein the on-board video system is further configured to: receive passenger identification data from the PED via the wireless communication link; store passenger manifest data including each passenger identity associated with a respective assigned passenger seat; determine, 













































using the passenger manifest, whether the passenger identification data and the seat associated with the light identification correspond to a passenger identity and associated assigned passenger; and only pair the PED to the seat and authorizing the PED to control at least one passenger seat function associated with the seat when (1) the passenger identification data and the seat associated with the light identification correspond to a passenger identity and associated assigned passenger, and (2) the light identification code received from the PED is determined to be valid.
































	As shown by the underlined text of the reference patent claim, all of the limitations of application claim 21 are clearly anticipated.  The remaining claims correspond as follows (app/pat): 22-25/2-5; 26/1; 27-32/6-11; 33,38/12; 34-37/13-16; 39-40/17-18.
5.	The claims recite distinguishable subject matter included in the patented claims directed to pairing of a seat and PED using pulse width modulated light produced by a backlight of a monitor installed at the seat of a passenger.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661